 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   LOUIS A. CARDINALI,                                   Case No.: 2:16-cv-02046-JAD-NJK
12          Plaintiff(s),                                                Order
13   v.                                                             [Docket No. 120]
14   PLUSFOUR, INC., et al.,
15          Defendant(s).
16         Pending before the Court is Experian’s motion to supplement. Docket No. 120. Any
17 response shall be filed by January 16, 2019, and any reply shall be filed by January 17, 2019.
18         IT IS SO ORDERED.
19         Dated: January 15, 2019
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
